
	

114 HR 4247 IH: Cuban Immigrant Work Opportunity Act of 2015
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4247
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Curbelo of Florida introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide that certain Cuban entrants are ineligible to receive refugee assistance, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Cuban Immigrant Work Opportunity Act of 2015. 2.Certain Cubans entrants ineligible for refugee assistance (a)In generalTitle V of the Refugee Education Assistance Act of 1980 (8 U.S.C. 1522 note) is amended—
 (1)in the heading by striking Cuban and; and (2)in section 501—
 (A)by striking Cuban and each place it appears; and (B)in subsection (e)—
 (i)in paragraph (1)— (I)by striking Cuban/; and
 (II)by striking Cuba or; and (ii)in paragraph (2), by striking Cuba or.
						(b)Conforming amendments
 (1)Personal Responsibility and Work Opportunity Reconciliation Act of 1996Title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.) is amended by striking Cuban and Haitian entrant each place it appears and inserting Haitian entrant.
 (2)Immigration and Nationality ActSection 245A(h)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1255a(h)(2)(A)) is amended by striking Cuban and Haitian entrant each place it appears and inserting Haitian entrant.
 (c)ApplicabilityThe amendments made by this section shall apply only in the case of a national of Cuba who enters the United States on or after the date of the enactment of this Act.
 3.ReportNot later than 90 days after the date of the enactment of this Act, the Inspector General of the Social Security Administration shall submit to Congress a report which describes the methods by which the requirement under section 416.215 of title 20, Code of Federal Regulations, is enforced.
		
